Exhibit 10.9

PLEDGE AGREEMENT

PLEDGE AGREEMENT

(this "Agreement"), dated as of April 25, 2007, made by each entity listed as a
pledgor on the signature pages hereto (each a "Pledgor" and collectively, the
"Pledgors"), in favor of ROCKMORE CAPITAL INVESTMENT MASTER FUND LTD., a Bermuda
exempted company, in its capacity as collateral agent (in such capacity, the
"Collateral Agent") for the "Purchasers" (as defined below) party to the
Securities Purchase Agreement, dated as of even date herewith (as amended,
restated or otherwise modified from time to time, the "Securities Purchase
Agreement").



W

I T N E S S E T H:



WHEREAS, CARRINGTON LABORATORIES, INC., a Texas corporation (the "Company") and
each party listed as a "Purchaser" on the Schedule of Purchasers attached
thereto (together with their respective successors and assigns, each a
"Purchaser" and collectively, the "Purchasers") are parties to the Securities
Purchase Agreement, pursuant to which the Company shall be required to sell, and
the Purchasers shall purchase or have the right to purchase, the "Debentures"
(as defined therein);

WHEREAS, it is a condition precedent to the Purchasers purchasing the Debentures
that the Pledgors shall have executed and delivered to the Collateral Agent for
the benefit of itself and the Purchasers this Agreement to secure all of the
Company's obligations under the Securities Purchase Agreement, the Debentures
from time to time issued pursuant thereto (as such Debentures may be amended,
restated, replaced or otherwise modified from time to time in accordance with
the terms thereof, collectively, the "Debentures") and the other "Transaction
Documents" (as defined in the Securities Purchase Agreement and as amended,
restated or modified from time to time, the "Transaction Documents"), on such
terms and conditions as are set forth herein;

WHEREAS, each of the Pledgors other than the Company (i) shall have executed a
Guaranty, dated as of the date hereof, in favor of the Collateral Agent for the
benefit of itself and the Purchasers (as amended, restated or otherwise modified
from time to time, the "Guaranty"), guaranteeing all present and future
obligations of the Company under the Securities Purchase Agreement, the
Debentures and the other Transaction Documents on such terms and conditions as
are set forth therein and (ii) shall have executed, together with the Company, a
Security Agreement granting the Collateral Agent a first priority perfected lien
in substantially all of their personal property (the "Security Agreement") on
such terms and conditions as are set forth therein;

WHEREAS, the Pledgors are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation, with the credit needed
from time to time by each Pledgor often being provided through financing
obtained by the other Pledgors and the ability to obtain such financing being
dependent on the successful operations of all of the Pledgors as a whole; and

WHEREAS, each Pledgor has determined that the execution, delivery and
performance of this Agreement directly benefits, and is in the best interest of,
such Pledgor.

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Purchasers to perform under the Securities Purchase
Agreement, each Pledgor agrees with the Collateral Agent as follows:

SECTION 1.     Definitions and Rules of Interpretation.

(a)     

Definitions. Reference is made to the Securities Purchase Agreement and the
Debentures for a statement of terms thereof. All terms used in this Agreement
which are defined in the Securities Purchase Agreement or the Debentures or in
Article 8 or Article 9 of the Uniform Commercial Code as in effect from time to
time in the State of New York (the "Code"), and which are not otherwise defined
herein shall have the same meanings herein as set forth therein; provided, that
terms used herein which are defined in the Code as in effect in the State of New
York on the date hereof shall continue to have the same meaning notwithstanding
any replacement or amendment of such statute except as the Collateral Agent may
otherwise determine. In the event that any such term is defined in both the
Securities Purchase Agreement or the Debentures and the Code, the definition of
such term in the Securities Purchase Agreement orthe Debentures shall control.



(b)     

Rules of Interpretation. Except as otherwise expressly provided in this
Agreement, the following rules of interpretation apply to this Agreement: (i)
the singular includes the plural and the plural includes the singular; (ii) "or"
and "any" are not exclusive and "include" and "including" are not limiting;
(iii) a reference to any agreement or other contract includes permitted
supplements and amendments; (iv) a reference to a law includes any amendment or
modification to such law and any rules or regulations issued thereunder; (v) a
reference to a person includes its permitted successors and assigns; and (vi) a
reference in this Agreement to an Article, Section, Annex, Exhibit or Schedule
is to the Article, Section, Annex, Exhibit or Schedule of this Agreement.



SECTION 2.     Pledge and Grant of Security Interest. As collateral security for
all of the Obligations (as defined in Section 3 hereof), each of the Pledgors
hereby pledges and assigns and grants to the Collateral Agent a continuing
security interest in, and Lien on, all of such Pledgor's right, title and
interest in and to the following (collectively, the "Collateral"):

(a)     

all present, as set forth in Schedule I, and all future, issued and outstanding
shares of capital stock, or other equity or investment securities of, or
partnership, membership, or joint venture interests in, each Subsidiary (as
defined in the Securities Purchase Agreement), whether now owned or hereafter
acquired by such Pledgor and whether or not evidenced or represented by any
stock certificate, certificated security or other instrument, together with the
certificates representing such equity interests, all options and other rights,
contractual or otherwise, in respect thereof and all dividends, distributions,
cash, instruments, investment property and any other property (including, but
not limited to, any stock dividend and any distribution in connection with a
stock split) from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the foregoing and all cash and
noncash proceeds thereof (collectively, the "Pledged Shares");



(b)     

all present and future increases, profits, combinations, reclassifications, and
substitutes and replacements for all or part of the foregoing Collateral
heretofore described;



(c)     

all investment property, financial assets, securities, capital stock, other
equity interests, stock options and commodity contracts of such Pledgor, all
notes, debentures, bonds, promissory notes or other evidences of indebtedness
payable or owing to such Pledgor, and all other assets now or hereafter received
or receivable with respect to the foregoing;



(d)     

all securities entitlements of such Pledgor in any and all of the foregoing; and



(e)     

all proceeds (including proceeds of proceeds) of any and all of the foregoing;



in each case, whether now owned or hereafter acquired by such Pledgor and
howsoever its interest therein may arise or appear (whether by ownership,
security interest, Lien, claim or otherwise).

Notwithstanding anything herein to the contrary, the term "Collateral" shall not
include in the case of a Subsidiary of such Pledgor organized under the laws of
a jurisdiction other than the United States, any of the states thereof or the
District of Columbia (a "Foreign Subsidiary"), more than 65% (or such greater
percentage that, due to a change in applicable law after the date hereof, (i)
would not reasonably be expected to cause the undistributed earnings of such
Foreign Subsidiary as determined for United States federal income tax purposes
to be treated as a deemed dividend to such Foreign Subsidiary's United States
parent and (ii) would not reasonably be expected to cause any material adverse
tax consequences) of the issued and outstanding shares of Capital Stock entitled
to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) (it being
understood and agreed that the Collateral shall include 100% of the issued and
outstanding shares of Capital Stock not entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) or other equity interest of such Foreign
Subsidiary). "Capital Stock" means (i) with respect to any Person that is a
corporation, any and all shares, interests, participations or other equivalents
(however designated and whether or not voting) of corporate stock, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership or other equity interests of such Person. "Person" means an
individual, corporation, limited liability company, partnership, association,
joint-stock company, trust, unincorporated organization, joint venture or other
enterprise or entity or Governmental Authority. "Governmental Authority" means
any nation or government, any Federal, state, city, town, municipality, county,
local or other political subdivision thereof or thereto and any department,
commission, board, bureau, instrumentality, agency or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

The Pledgors agree that the pledge of the shares of Capital Stock acquired by a
Pledgor or any and all Persons now or hereafter existing who is a Foreign
subsidiary may in the Collateral Agent's sole discretion be supplemented by one
or more separate pledge agreements, deeds of pledge, share charges, or other
similar agreements or instruments, executed and delivered by the relevant
Pledgors in favor of the Collateral Agent, which pledge agreements will provide
for the pledge of such shares of Capital Stock in accordance with the laws of
the applicable foreign jurisdiction. With respect to such shares of Capital
Stock, the Collateral Agent may, at any time and from time to time, in its sole
discretion, take actions or require the Pledgors to take action in such foreign
jurisdictions that will result in a perfected first priority enforceable Lien
created in such shares of Capital Stock.

SECTION 3.     Security for Obligations. The security interest created hereby in
the Collateral constitutes continuing collateral security for all of the
following obligations, whether now existing or hereafter incurred (the
"Obligations"):

(a)     

(i) the payment by the Company, as and when due and payable (by scheduled
maturity, required prepayment, acceleration, demand or otherwise), of all
amounts from time to time owing by it in respect of or under the Securities
Purchase Agreement, the Debentures and the other Transaction Documents, and (ii)
the payment by each of the Guarantors (as defined in the Guaranty), as and when
due and payable of all "Guaranteed Obligations" under (and as defined in) the
Guaranty, including in both cases of (i) and (ii), without limitation, (A) all
principal of and interest on the Debentures (including, without limitation, all
interest that accrues after the commencement of any bankruptcy proceeding of the
Pledgors, whether or not the payment of such interest is unenforceable or is not
allowable due to the existence of such bankruptcy proceeding), and (B) all fees,
commissions, expense reimbursements, indemnifications and all other amounts due
or to become due under any of the Transaction Documents including, without
limitation, attorneys fees and expenses; and



(b)     

the due performance and observance by each Pledgor of all of its other
obligations from time to time existing in respect of any of the Transaction
Documents.



SECTION 4.     Delivery of the Collateral.

(a)     

All certificates currently representing the Pledged Shares shall be delivered to
the Collateral Agent on or prior to the execution and delivery of this
Agreement. All other promissory notes, certificates and instruments constituting
Collateral from time to time or required to be pledged to the Collateral Agent
pursuant to the terms of this Agreement (the "Additional Collateral") shall be
delivered to the Collateral Agent promptly upon receipt thereof by or on behalf
of any of the Pledgors. All such promissory notes, certificates and instruments
shall be held by the Collateral Agent pursuant hereto and shall be delivered in
suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment or undated stock powers executed in blank,
all in form and substance reasonably satisfactory to the Collateral Agent. If
any Collateral consists of uncertificated securities, unless the immediately
following sentence is applicable thereto, the Pledgors shall cause the
Collateral Agent (or its designated custodian, nominee or other designee) to
become the registered holder thereof, or cause each issuer of such securities to
agree that it will comply with instructions originated by the Collateral Agent
(or its designated custodian, nominee or other designee) with respect to such
securities without further consent by the Pledgors. If any Collateral consists
of securities entitlements, the Pledgors shall transfer such securities
entitlements to the Collateral Agent (or its designated custodian, nominee or
other designee) or cause the applicable securities intermediary to agree that it
will comply with entitlement orders by the Collateral Agent (or its designated
custodian, nominee or other designee) without further consent by the Pledgors.



(b)     

Promptly upon the receipt by any Pledgor of any Additional Collateral, a Pledge
Amendment, duly executed by such Pledgor, in substantially the form of Annex I
hereto (a "Pledge Amendment"), shall be delivered to the Collateral Agent, in
respect of the Additional Collateral which is or are to be pledged pursuant to
this Agreement, which Pledge Amendment shall from and after delivery thereof
constitute part of Schedule I hereto. Each Pledgor hereby authorizes the
Collateral Agent to attach each Pledge Amendment to this Agreement and agrees
that all promissory notes, certificates or instruments listed on any Pledge
Amendment shall for all purposes hereunder constitute Collateral and such
Pledgor shall be deemed upon delivery thereof to have made the representations
and warranties set forth in Section 5 with respect to such Additional Collateral
as of the date of the Pledge Amendment. The failure to receive any Pledge
Agreement shall not adversely affect Collateral Agent's rights under this
Agreement.



(c)     

If any Pledgor shall receive, by virtue of such Pledgor's being or having been
an owner of any Collateral, any (i) stock certificate (including, without
limitation, any certificate representing a stock dividend or distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares, stock split, spin-off or
split-off), promissory note or other instrument, (ii) option or right, whether
as an addition to, substitution for, or in exchange for, any Collateral, or
otherwise, (iii) dividends payable in cash (except such dividends permitted to
be retained by such Pledgor pursuant to Section 7 hereof) or in securities or
other property or (iv) dividends, distributions, cash, instruments, investment
property and other property in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in surplus, such Pledgor shall receive such stock certificate, promissory
note, instrument, option, right, payment or distribution in trust for the
benefit of the Collateral Agent, shall segregate it from such Pledgor's other
property and shall deliver it forthwith to the Collateral Agent in the exact
form received, with any necessary endorsement and/or appropriate stock powers
duly executed in blank, to be held by the Collateral Agent as Collateral and as
further collateral security for the Obligations.



SECTION 5.     Representations and Warranties. Each Pledgor jointly and
severally represents and warrants as of the date of this Agreement as follows:

(a)     

Except as set forth in the Securities Purchase Agreement, each Pledgor (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, and (ii) has all corporate, limited liability
company or limited partnership power and authority to execute, deliver and
perform this Agreement.



(b)     

The execution, delivery and performance by each Pledgor of this Agreement (i)
have been duly authorized by all necessary corporate, limited liability company
or limited partnership action, (ii) do not and will not contravene its charter
or bylaws, its limited liability company or operating agreement or its
certificate of partnership or partnership agreement, as applicable, or any
applicable law or any contractual restriction binding on or affecting it or any
of its properties, and (iii) do not and will not result in or require the
creation of any Lien upon or with respect to any of its properties other than
pursuant to this Agreement.



(c)     

The issuers of the Pledged Shares set forth in Schedule I hereto are the
Pledgors' only Subsidiaries existing on the date hereof. The Pledged Shares have
been duly authorized and validly issued, are fully paid and nonassessable and
the holders thereof are not entitled to any preemptive first refusal or other
similar rights. Except as noted in Schedule I hereto, the Pledged Shares
constitute 100% of the issued shares of capital stock, partnership interests or
membership or other equity interests, as applicable, of the Subsidiaries. All
other shares of stock constituting Collateral will be, when issued, duly
authorized and validly issued, fully paid and nonassessable.



(d)     

The Pledgors are and will be at all times the legal and beneficial owners of the
Collateral free and clear of any Lien.



(e)     

The exercise by the Collateral Agent of any of its rights and remedies hereunder
will not contravene any law or any contractual restriction binding on or
affecting any Pledgor or any of the properties of any Pledgor and will not
result in or require the creation of any Lien upon or with respect to any of the
properties of any Pledgor other than pursuant to this Agreement and the other
Transaction Documents.



(f)     

No authorization or approval or other action by, and no notice to or filing
with, any governmental authority is required to be obtained by any Pledgor for
(i) the due execution, delivery and performance by any Pledgor of this
Agreement, (ii) the grant by any Pledgor, or the perfection of the security
interest and Lien purported to be created hereby in the Collateral or (iii) the
exercise by the Collateral Agent of any of its rights and remedies hereunder,
except as may be required in connection with any sale of any Collateral by laws
affecting the offering and sale of securities generally.



(g)     

This Agreement creates a valid security interest and Lien in favor of the
Collateral Agent in the Collateral, as security for the Obligations. The
Collateral Agent's having possession of the promissory notes evidencing the
Collateral, the certificates representing the Pledged Shares and all other
certificates, instruments and cash constituting Collateral from time to time, or
the filing of a financing statement with the applicable Secretary of State in
the jurisdiction of formation of each Pledgor, results in the perfection of the
security interest in such Collateral. Such security interest and Lien is, or in
the case of Collateral in which any of the Pledgors obtains rights after the
date hereof, will be, a perfected Lien. All action necessary to perfect and
protect such security interest and Lien has been duly taken, except for the
Collateral Agent's having possession of certificates, instruments, securities
entitlements andcash constituting Collateral after the date hereof.



SECTION 6.     Covenants as to the Collateral. So long as any Obligations shall
remain outstanding and the Securities Purchase Agreement and the other
Transaction Documents shall not have been terminated, each Pledgor will, unless
the Collateral Agent shall otherwise consent in writing:

(a)     

keep adequate records concerning the Collateral owned or purported to be owned
by it, and permit the Collateral Agent, or any designees or representatives
thereof at any time or from time to time to examine and make copies of and
abstracts from such records;



(b)     

at the Pledgors' joint and several expense, promptly deliver to the Collateral
Agent a copy of each material notice or other material communication received by
any Pledgor in respect of the Collateral;



(c)     

at the Pledgors' joint and several expense, defend the Collateral Agent's right,
title and security interest in and to the Collateral against the claims of any
Person;



(d)     

at the Pledgors' joint and several expense, at any time and from time to time,
promptly execute and deliver all further instruments and documents and take all
further action that may be necessary or that the Collateral Agent may reasonably
request in order to (i) perfect and protect, or maintain the perfection or
priority of, the security interest and Lien purported to be created hereby, (ii)
enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder in respect of the Collateral or (iii) otherwise effect the purposes of
this Agreement, including, without limitation, delivering to the Collateral
Agent irrevocable proxies in respect of the Collateral;



(e)     

not sell, assign (by operation of law or otherwise), exchange or otherwise
dispose of any Collateral or any interest therein except as expressly permitted
by the Transaction Documents;



(f)     

not create or suffer to exist any Lien, upon or with respect to any Collateral;



(g)     

not make or consent to any amendment or other modification or waiver with
respect to any Collateral or enter into any agreement or permit to exist any
restriction with respect to any Collateral other than pursuant to the
Transaction Documents;



(h)     

except as expressly permitted by the Securities Purchase Agreement, not permit
the issuance of (i) any additional shares of any class of capital stock,
partnership interests, membership interests or other equity of any Subsidiary,
(ii) any securities or debt or any other instrument or document convertible
voluntarily by the holder thereof or automatically upon the occurrence or
non-occurrence of any event or condition into, or exchangeable for, any such
shares of capital stock or (iii) any warrants, options, contracts or other
commitments entitling any Person to purchase or otherwise acquire any such
shares of capital stock;



(i)     

not issue any stock certificate, certificated security or other instrument to
evidence or represent any shares of capital stock, any partnership interest or
membership interest described in Schedule I hereto; and



(j)     

not take or fail to take any action which would in any manner impair the
validity or enforceability of the Collateral Agent's security interest in and
Lien on any Collateral.



SECTION 7.     Voting Rights, Dividends, Etc. in Respect of the Collateral.

(a)     

So long as no Event of Default (as defined in the Debentures) (an "Event of
Default") shall have occurred and be continuing:



(i)     

each Pledgor may exercise any and all voting and other consensual rights
pertaining to any Collateral for any purpose not inconsistent with the terms of
this Agreement, the Securities Purchase Agreement or the other Transaction
Documents; provided, however, that (A) no Pledgor will exercise or refrain from
exercising any such right, as the case may be, if the Collateral Agent gives it
notice that, in the Collateral Agent's judgment, such action (or inaction) is
reasonably likely to have a Material Adverse Effect and (B) each Pledgor will
give the Collateral Agent at least five (5) Business Days' notice of the manner
in which it intends to exercise, or the reasons for refraining from exercising,
any such right which is reasonably likely to have a Material Adverse Effect;



(ii)     

the Pledgors may receive and retain any and all dividends, interest or other
distributions paid in respect of the Collateral to the extent permitted by the
Securities Purchase Agreement; provided, however, that any and all (A) dividends
and interest paid or payable other than in cash in respect of, and instruments
and other property received, receivable or otherwise distributed in respect of
or in exchange for, any Collateral, (B) dividends and other distributions paid
or payable in cash in respect of any Collateral in connection with a partial or
total liquidation or dissolution or in connection with a reduction of capital,
capital surplus or paid-in surplus, and (C) cash paid, payable or otherwise
distributed in redemption of, or in exchange for, any Collateral, together with
any dividend, distribution, interest or other payment which at the time of such
dividend, distribution, interest or other payment was not permitted by the
Securities Purchase Agreement, shall be, and shall forthwith be delivered to the
Collateral Agent to hold as, Collateral and shall, if received by any of the
Pledgors, be received in trust for the benefit of the Collateral Agent, shall be
segregated from the other property or funds of the Pledgors, and shall be
forthwith delivered to the Collateral Agent in the exact form received with any
necessary indorsement and/or appropriate stock powers duly executed in blank, to
be held by the Collateral Agent as Collateral and as further collateral security
for the Obligations; and



(iii)     

the Collateral Agent will execute and deliver (or cause to be executed and
delivered) to a Pledgor all such proxies and other instruments as such Pledgor
may reasonably request for the purpose of enabling such Pledgor to exercise the
voting and other rights which it is entitled to exercise pursuant to paragraph
(i) of this Section 7(a) and to receive the dividends, distributions, interest
and other payments which it is authorized to receive and retain pursuant to
paragraph (ii) of this Section 7(a), in each case, to the extent that the
Collateral Agent has possession of such Collateral.



(b)     

Upon the occurrence and during the continuance of an Event of Default:



(i)     

all rights of each Pledgor to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise pursuant to paragraph (i) of
subsection (a) of this Section 7, and to receive the dividends, distributions,
interest and other payments which it would otherwise be authorized to receive
and retain pursuant to paragraph (ii) of subsection (a) of this Section 7, shall
cease, and all such rights shall thereupon become vested in the Collateral Agent
which shall thereupon have the sole right to exercise such voting and other
consensual rights and to receive and hold as Collateral such dividends,
distributions, interest and other payments;



(ii)     

without limiting the generality of the foregoing, the Collateral Agent may at
its option exercise any and all rights of conversion, exchange, subscription or
any other rights, privileges or options pertaining to any of the Collateral as
if it were the absolute owner thereof, including, without limitation, the right
to exchange, in its discretion, any and all of the Collateral upon the merger,
consolidation, reorganization, recapitalization or other adjustment of any
issuer of the Collateral or upon the exercise by any issuer of the Collateral of
any right, privilege or option pertaining to any Collateral, and, in connection
therewith, to deposit and deliver any and all of the Collateral with any
committee, depository, transfer collateral agent, registrar or other designated
collateral agent upon such terms and conditions as it may determine; and



(iii)     

all dividends, distributions, interest and other payments which are received by
any Pledgor contrary to the provisions of paragraph (i) of this Section 7(b)
shall be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of such Pledgor, and shall be forthwith paid over to
the Collateral Agent as Collateral in the exact form received with any necessary
indorsement and/or appropriate stock powers duly executed in blank, to be held
by the Collateral Agent as Collateral and as further collateral security for the
Obligations.



SECTION 8.     Additional Provisions Concerning the Collateral.

(a)     

Each Pledgor hereby (i) authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, relating to the
Collateral, without the signature of such Pledgor where permitted by law, (ii)
ratifies such authorization to the extent that the Collateral Agent has filed
any such financing or continuation statements, or amendments thereto, without
the signature of such Pledgor prior to the date hereof and (iii) authorizes the
Collateral Agent to execute any agreements, instruments or other documents in
such Pledgor's name and to file such agreements, instruments or other documents
to perfect, protect or enforce the security interest and Lien of the Collateral
Agent in the Collateral or as provided under Article 8 or Article 9 of the Code
in any appropriate filing office.



(b)     

Each Pledgor hereby irrevocably appoints the Collateral Agent as its
attorney-in-fact and proxy, with full authority in the place and stead and in
its name or otherwise, from time to time in the Collateral Agent's discretion to
take any action and to execute any instrument which the Collateral Agent may
deem necessary or advisable to accomplish the purposes of this Agreement
(subject to the rights of such Pledgor under Section 7(a) hereof), including,
without limitation, to receive, indorse and collect all instruments made payable
to such Pledgor representing any dividend, interest payment or other
distribution in respect of any Collateral and to give full discharge for the
same. This power is coupled with an interest and is irrevocable until the
termination of this Agreement in accordance with Section 13(e) hereof.



(c)     

If any Pledgor fails to perform any agreement or obligation contained herein,
the Collateral Agent itself may perform, or cause performance of, such agreement
or obligation, and the expenses of the Collateral Agent incurred in connection
therewith shall be jointly and severally payable by the Pledgors pursuant to
Section 10 hereof and shall be secured by the Collateral.



(d)     

Other than the exercise of reasonable care to assure the safe custody of the
Collateral while held hereunder, the Collateral Agent shall have no duty or
liability to preserve rights pertaining thereto and shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering surrender of
it to any of the Pledgors. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Collateral is accorded treatment substantially equal to
that which the Collateral Agent accords its own property, it being understood
that the Collateral Agent shall not have responsibility for (i) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relating to any Collateral, whether or not the Collateral Agent
has or is deemed to have knowledge of such matters, or (ii) taking any necessary
steps to preserve rights against any parties with respect to any Collateral.



(e)     

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the safe custody of any Collateral in its possession and
the accounting for monies actually received by it hereunder, the Collateral
Agent shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.



(f)     

Upon the occurrence and during the continuation of any Default or Event of
Default, the Collateral Agent may at any time in its discretion (i) without
notice to the Pledgors, transfer or register in the name of the Collateral Agent
or any of its nominees any or all of the Collateral, subject only to the
revocable rights of the Pledgors under Section 7(a) hereof, and (ii) exchange
certificates or instruments constituting Collateral for certificates or
instruments of smaller or larger denominations.



SECTION 9.     Remedies Upon Default. If any Event of Default shall have
occurred and be continuing:

(a)     

The Collateral Agent may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
of the rights and remedies of a secured party on default under the Code then in
effect in the State of New York and any other applicable Uniform Commercial Code
and/or applicable laws; and without limiting the generality of the foregoing and
without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any exchange or
broker's board or elsewhere, at such price or prices and on such other terms as
the Collateral Agent may deem commercially reasonable. The Pledgors agree that,
to the extent notice of sale shall be required by law, at least ten (10) days'
notice to any of the Pledgors of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.



(b)     

Each Pledgor recognizes that it may be impracticable to effect a public sale of
all or any part of the Pledged Shares or any other securities constituting
Collateral and that the Collateral Agent may, therefore, determine to make one
or more private sales of any such securities to a restricted group of purchasers
who will be obligated to agree, among other things, to acquire such securities
for its own account, for investment and not with a view to the distribution or
resale thereof. Each Pledgor acknowledges that any such private sale may be at
prices and on terms less favorable to the seller than the prices and other terms
which might have been obtained at a public sale and, notwithstanding the
foregoing, agrees that such private sales shall be deemed to have been made in a
commercially reasonable manner and that the Collateral Agent shall have no
obligation to delay sale of any such securities for the period of time
necessaryto permit the issuer of such securities to register such securities for
public sale under the Securities Act of 1933, as amended (the "Securities Act").
Each Pledgor further acknowledges and agrees that any offer to sell such
securities which has been (i) publicly advertised on a bona fide basis in a
newspaper or other publication of general circulation in the financial community
of New York, New York (to the extent that such an offer may be so advertised
without prior registration under the Securities Act) or (ii) made privately in
the manner described above to not less than fifteen (15) bona fide offerees
shall be deemed to involve a "public disposition" for the purposes of Section
9-610 of the Code (or any successor or similar, applicable statutory provision)
as then in effect in the State of New York, notwithstanding that such sale may
not constitute a "public offering" under the Securities Act, and that the
Collateral Agent may, in such event, bid for the purchase of such securities.
Pledgor further acknowledges and agrees that no sale shall be required to be
made under the immediately preceding sentence.



(c)     

Any cash held by the Collateral Agent as Collateral and all cash proceeds
received by the Collateral Agent in respect of any sale of, collection from, or
other realization upon, all or any part of the Collateral shall be applied
(after payment of any amounts payable to the Collateral Agent pursuant to
Section 10 hereof) by the Collateral Agent against, all or any part of the
Obligations in such order as the Collateral Agent shall elect consistent with
the provisions of the Securities Purchase Agreement.



(d)     

In the event that the proceeds of any such sale, collection or realization are
insufficient to pay all amounts to which the Collateral Agent is legally
entitled, the Pledgors shall be jointly and severally liable for the deficiency,
together with interest thereon at the highest rate specified in the Debentures
for interest on overdue principal thereof or such other rate as shall be fixed
by applicable law, together with the costs of collection and the reasonable
fees, costs and expenses of any attorneys employed by the Collateral Agent to
collect such deficiency.



SECTION 10.     Indemnity and Expenses.

(a)     

Each of the Pledgors, jointly and severally, hereby agrees to indemnify and hold
the Collateral Agent (and all of its officers, directors, employees, attorneys,
and consultants) harmless from and against any and all claims, damages, losses,
liabilities, obligations, penalties, fees, costs and expenses (including,
without limitation, reasonable legal fees and disbursements of counsel) to the
extent that they arise out of or otherwise result from this Agreement or any
other Security Document (including, without limitation, enforcement of any
Security Document, except such claims, losses or liabilities arising or
resulting directly from such Person's gross negligence or willful misconduct as
determined by a final judgment or a court of competent jurisdiction.



(b)     

Each Pledgor shall be jointly and severally obligated for, and will upon demand
pay to the Collateral Agent the reasonable amount of any and all out-of-pocket
costs and expenses, including the reasonable fees and disbursements of the
Collateral Agent's counsel and of any experts which the Collateral Agent may
incur in connection with (i) the recordation, administration, amendment, waiver
or other modification or termination of this Agreement or any other Security
Document, (ii) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, any Collateral, (iii) the exercise
or enforcement of any of the rights of the Collateral Agent hereunder or under
any other Security Document, or (iv) the failure by any Pledgor to perform or
observe any of the provisions hereof or any document delivered in connection
with this Agreement or any other Security Document.



SECTION 11.     Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be given in accordance with the
requirements or the Securities Purchase Agreement and shall be effective on the
terms set forth therein, if to any Pledgor, to it at the address specified for
the Company in the Securities Purchase Agreement or if to the Collateral Agent,
to it at the address specified in the Securities Purchase Agreement; or as to
either such Person at such other address as shall be designated by such Person
in a written notice to such other Person complying as to delivery with the terms
of this Section 11.

SECTION 12.     Security Interest Absolute. All rights of the Collateral Agent,
all Liens and all obligations of each of the Pledgors hereunder shall be
absolute and unconditional irrespective of: (i) any lack of validity or
enforceability of the Securities Purchase Agreement or any other Transaction
Document, (ii) any change in the time, manner or place of payment of, or in any
other term in respect of, all or any of the Obligations, or any other amendment
or waiver of or consent to any departure from the Securities Purchase Agreement
or any other Transaction Document, (iii) any exchange or release of, or
non-perfection of any Lien on any Collateral, or any release or amendment or
waiver of or consent to departure from any guaranty, for all or any of the
Obligations, or (iv) any other circumstance which might otherwise constitute a
defense available to, or a discharge of, any of the Pledgors in respect of the
Obligations (other than the payment in full of the Obligations). All
authorizations and agencies contained herein with respect to any of the
Collateral are irrevocable and powers coupled with an interest.

SECTION 13.     Miscellaneous.

(a)     

No amendment of any provision of this Agreement shall be effective unless it is
in writing and signed by each Pledgor and the Collateral Agent, and no waiver of
any provision of this Agreement, and no consent to any departure by the Pledgors
therefrom, shall be effective unless it is in writing and signed by the
Collateral Agent, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.



(b)     

No failure on the part of the Collateral Agent to exercise, and no delay in
exercising, any right hereunder or under any other Transaction Document shall
operate as a waiver hereof or thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise hereof or thereof or
the exercise of any other right. The rights and remedies of the Collateral Agent
provided herein and in the other Transaction Documents are cumulative and are in
addition to, and not exclusive of, any rights or remedies provided by law. The
rights of the Collateral Agent under any Transaction Document against any party
thereto are not conditional or contingent on any attempt by the Collateral Agent
to exercise any of its rights under any other Transaction Document against such
party or against any other Person.



(c)     

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction or with respect to any Pledgor shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction or with respect to
any other Pledgor.



(d)     

This Agreement shall create a continuing security interest in and Lien on the
Collateral and shall (i) remain in full force and effect until the termination
of this Agreement in accordance with Section 13 (e) hereof and (ii) be binding
on the Pledgors and their respective successors and assigns and shall inure,
together with all rights and remedies of the Collateral Agent, to the benefit of
the Collateral Agent and its successors, transferees and assigns. Without
limiting the generality of clause (ii) of the immediately preceding sentence,
the Collateral Agent may assign or otherwise transfer its rights and obligations
under this Agreement and any other Transaction Document to any other Person
pursuant to the terms of the Securities Purchase Agreement, and such other
Person shall thereupon become vested with all of the benefits in respect thereof
granted to the Collateral Agent herein or otherwise. Upon any such assignmentor
transfer, all references in this Agreement to the Collateral Agent shall mean
the assignee of the Collateral Agent. None of the rights or obligations of any
of the Pledgors hereunder may be assigned or otherwise transferred without the
prior written consent of the Collateral Agent, and any such assignment or
transfer shall be null and void.



(e)     

Notwithstanding anything to the contrary in this Agreement, (i) this Agreement
(along with all powers of attorney granted hereunder) and the security interests
and Lien created hereby shall terminate and all rights to the Collateral shall
revert to the Pledgors upon (x) the indefeasible repayment in full in cash
and/or complete conversion to equity securities of the Company of all
indebtedness obligations owed by the Company to the Purchasers under the
Debentures (including, without limitation, all principal, interest and attorneys
and other fees and expenses related to or under the Debentures) and (y)
repayment of all obligations (including, without limitation, attorneys and other
fees and expenses) under the Security Documents (other than inchoate indemnity
obligations not yet due and payable), and (ii) the Collateral Agent will, upon
each Pledgor's request and at each such Pledgor's expense, (A) return to such
Pledgor such of the Collateral (to the extent delivered to the Collateral Agent)
as shall not have been sold or otherwise disposed of or applied pursuant to the
terms hereof, and (B) execute and deliver to such Pledgor, without recourse,
representation or warranty, such documents as such Pledgor shall reasonably
request to evidence such termination.



(f)     

PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, THIS
AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY MANDATORY PROVISIONS OF LAW
AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND PERFECTION OR THE PERFECTION AND
THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY INTEREST CREATED
HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
REQUIRED TO BE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK.



(g)     

ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
DOCUMENT RELATED HERETO MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN
THE COUNTY OF NEW YORK OR THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK, AND APPELLATE COURTS THEREOF, AND, PURSUANT TO SECTION 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PLEDGOR HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. EACH PLEDGOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION, SUIT OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT.



(h)     

EACH PLEDGOR AND (BY ITS ACCEPTANCE OF THE BENEFITS OF THIS AGREEMENT) THE
COLLATERAL AGENT WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT
OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, ORAL OR WRITTEN STATEMENT OR OTHER ACTION OF THE PARTIES HERETO.



(i)     

Nothing contained herein shall affect the right of the Collateral Agent to serve
process in any other manner permitted by law or commence legal proceedings or
otherwise proceed against any Pledgor or any property of any Pledgor in any
other jurisdiction.



(j)     

Each Pledgor irrevocably and unconditionally waives any right it may have to
claim or recover in any legal action, suit or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.



(k)     

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR OTHER TRANSACTION DOCUMENTS.



(l)     

The headings herein are for convenience only, do not constitute a part of this
Agreement and shall not be deemed to limit or affect any of the provisions
hereof. The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.



(m)     

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement.



(n)     

All of the obligations of the Pledgors hereunder are joint and several. The
Collateral Agent may, in its sole and absolute discretion, enforce the
provisions hereof against any of the Pledgors and shall not be required to
proceed against all Pledgors jointly or seek payment from the Pledgors ratably.
In addition, the Collateral Agent may, in its sole and absolute discretion,
select the Collateral of any one or more of the Pledgors for sale or application
to the Obligations, without regard to the ownership of such Collateral, and
shall not be required to make such selection ratably from the Collateral owned
by all of the Pledgors. The release or discharge of any Pledgor by the
Collateral Agent shall not release or discharge any other Pledgor from the
obligations of such Person hereunder.



[Signature Page Follows]

In Witness Whereof, each Pledgor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

 

CARRINGTON LABORATORIES, INC.

     

By:_________________________________
      Name:
      Title:
      Address: 2001 Walnut Hill Lane
                     Irving, Texas 75038
                     Attn: Schnitzius
      Facsimile: (972) 518-1020

     

CARRINGTON LABORATORIES INTERNATIONAL, INC.

     

By:_________________________________
      Name:
      Title:
      Address:
      Facsimile:

     

HILCOA CORPORATION

     

By:_________________________________
      Name:
      Title:
      Address:
      Facsimile:

     

CARALOE, INC.

     

By:_________________________________
      Name:
      Title:
      Address:
      Facsimile

     

CARNTECH, INC.

     

By:___________________________________
      Name:
      Title:
      Address:
      Facsimile:

     

DELSITE BIOTECHNOLOGIES, INC.

     

By:___________________________________
      Name:
      Title:
      Address:
      Facsimile:

 

--------------------------------------------------------------------------------

 

 

ACCEPTED BY

:

ROCKMORE INVESTMENT MASTER FUND LTD.,
as Collateral Agent


By: _____________________________
Name:
Title:



Address: c/o Rockmore Capital
              150 East 58th Street
              28th Floor
              New York, New York 10155

Facsimile:

--------------------------------------------------------------------------------

 

SCHEDULE I TO PLEDGE AGREEMENT

Pledged Shares




Pledgor




Name of Issuer



Number of Shares

% of Issuer's Issued Shares




Class



Certificate
No.(s)

                                                                       

 

--------------------------------------------------------------------------------

 

ANNEX I

TO

PLEDGE AGREEMENT

PLEDGE AMENDMENT

This Pledge Amendment, dated as of _________, 20__, is delivered pursuant to
Section 4 of the Pledge Agreement referred to below. The undersigned hereby
agrees that this Pledge Amendment may be attached to the Pledge Agreement, dated
as of April 25, 2007, made by [Pledgor] and certain of its affiliates in favor
of ROCKMORE CAPITAL INVESTMENT MASTER FUND LTD. as Collateral Agent for the
Purchasers (the "Collateral Agent"), as it may heretofore have been or hereafter
may be amended or otherwise modified or supplemented from time to time and that
the promissory notes [and/or] shares or other equity interests listed on this
Pledge Amendment shall be hereby pledged and assigned to the Collateral Agent
and become part of the Collateral referred to in such Pledge Agreement and shall
secure all of the Obligations referred to in such Pledge Agreement.

Pledged Shares


Pledgor


Name of Issuer

Number of Shares
or Other Equity Interests


Class

Certificate
No.(s)

         

 

 

  [PLEDGOR]      

By: _____________________________
Name:
Title:

 